Citation Nr: 1613837	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-04 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disability other than the service-connected compression deformity of the inferior endplate of L1, to include as secondary to the service-connected compression deformity of the inferior endplate of L1.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to March 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This matter was previously remanded by the Board in March 2014, October 2014, and September 2015.

In December 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

Following issuance of the most recent supplemental statement of the case for the matter on appeal, additional evidence was associated with the record.  The additional evidence, which consists of VA treatment records, is either duplicative of evidence already considered by the Agency of Original Jurisdiction (AOJ) or is not relevant to the decision made herein.  Accordingly, a remand for issuance of an additional supplemental statement of the case is not necessary, and the Board may proceed with appellate consideration.  See 38 C.F.R. § 19.37 (2015).


FINDING OF FACT

The probative evidence of record does not indicate that it is at least as likely as not that the Veteran has a current low back disability other than the service-connected compression deformity of the inferior endplate of L1 that had its onset during his active service or is otherwise etiologically related to his active service, to include as secondary to the service-connected compression deformity of the inferior endplate of L1.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability other than the service-connected compression deformity of the inferior endplate of L1, to include as proximately due to or aggravated by, the service-connected compression deformity of the inferior endplate of L1, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to service connection.  The letter notified the Veteran of the factors pertinent to the establishment of service connection, and to the establishment of an effective date and disability rating in the event of a grant of service connection.

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was provided a VA examination in June 2010 and VA addendum opinions in May 2014, January 2015, and November 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiners reviewed the claims file, considered the Veteran's reported symptomatology, and addressed the likely etiology of the Veteran's low back disability, providing supporting explanation and rationale for all conclusions reached.  The June 2010 VA examination was thorough and all necessary testing was considered by the examiner.  In its March 2014, October 2014, and September 2015 remands, the Board noted deficiencies in the June 2010 VA examination and in the May 2014 and January 2015 VA addendum opinions.  However, the noted deficiencies have since been cured, to include by the November 2015 VA addendum opinion.  Accordingly, the Board finds that the June 2010 VA examination and the May 2014, January 2015, and November 2015 VA addendum opinions are, in aggregate, adequate for decision-making purposes.

There is no indication in the record that additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Compliance with Prior Board Remands

As noted in the Introduction, this matter was previously remanded by the Board in March 2014, October 2014, and September 2015.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).  Here, the March 2014 Board remand directed the AOJ to obtain a VA addendum opinion addressing the likely etiology of the compression deformity of the L1 inferior endplate, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the March 2014 Board remand, the AOJ obtained the May 2014 VA addendum opinion, which provided the information requested in the March 2014 Board remand, and readjudicated the issue in an August 2014 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the March 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

The October 2014 Board remand directed the AOJ to send the Veteran notification of the evidence required to substantiate a secondary service connection claim, obtain a VA addendum opinion addressing whether any low back disability other than the compression deformity of the L1 inferior endplate could be service connected on a secondary basis, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the October 2014 Board remand, the AOJ provided the Veteran a notification letter in January 2015, obtained a VA addendum opinion in January 2015 consistent with the October 2014 Board remand directives, and readjudicated the issue in a March 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the October 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.

In the September 2015 remand, the Board found the January 2015 VA addendum opinion to be inadequate for decision-making purposes, and therefore directed the AOJ to obtain another VA addendum opinion addressing whether any low back disability other than the compression deformity of the L1 inferior endplate could be service connected on a secondary basis, and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the September 2015 Board remand, the AOJ obtained a VA addendum opinion in November 2015 consistent with the September 2015 Board remand directives, and readjudicated the issue in a November 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the September 2015 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall, 11 Vet. App. 268.


Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his low back disabilities.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from the National Association of County Veterans Service Officers.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Service connection for certain chronic diseases, to include arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required.  38 C.F.R. § 3.303(b).  Continuity of symptoms may establish service connection only for those diseases listed in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

In rendering a decision, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7  Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he currently has a low back disability other than the service-connected compression deformity of the inferior endplate of L1 that is attributable to injuries he sustained during his active service or that is secondary to the service-connected compression deformity of the inferior endplate of L1.  See, e.g., VA Form 21-4138, Statement in Support of the Claim, received in February 2009.

As to a current low back disability other than the service-connected compression deformity of the inferior endplate of L1, the VA treatment records show that the Veteran complained of low back pain for the previous month in October 2008.  An MRI and X-Rays of the lumbar spine revealed degenerative joint disease and degenerative disc disease of the lumbar spine.  Accordingly, there is evidence of a current low back disability other than the service-connected compression deformity of the inferior endplate of L1.

As to an in-service injury, a review of the Veteran's service treatment records reveals that the Veteran was admitted for approximately six days in August 1969 for low back strain.  During the admission, the Veteran was placed on bedrest and started on muscle relaxants.  Over the course of the next two or three days there was gradual resolution of his low back pain, and on the sixth hospital day he was discharged to full duty.  The service treatment records do not reflect further treatment for low back pain or other low back symptoms.  A February 1970 report of medical examination for separation from active service indicates that the Veteran had a normal clinical evaluation of the spine.  Accordingly, there is evidence of an in-service low back injury.

As to a nexus between the Veteran's current low back disability and his in-service injuries or his service-connected compression deformity of the inferior endplate of L1, the Board turns to the competent opinion evidence of record.  In this case, the competent opinion evidence of record includes the June 2010 VA examination and the May 2014, January 2015, and November 2015 VA addendum opinions.  The June 2010 VA examiner reviewed the Veteran's claims file and conducted an in-person examination of the Veteran.  The examiner opined that the Veteran's low back conditions other than the service-connected compression deformity of the inferior endplate of L1 are less likely as not caused by or the result of his in-service injuries.  As a rationale for the opinion, the examiner explained that the in-service back injury appears to have resolved in service with five days of rest and conservative treatment.  In addition, the Veteran did not complain of any further back pain thereafter during service.  Furthermore, the findings in the October 2008 MRI show low back conditions that are uniform throughout the lumbar spine, which is indicative of the aging process rather than a single acute event, such as the Veteran's in-service injury. 

The May 2014 VA examiner reviewed the claims file, and opined that the Veteran's low back conditions other than the service-connected compression deformity of the inferior endplate of L1 are less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner explained that lifting injuries such as the Veteran's in-service injury cause compression forces on the lower back that can result in compression fractures.  However, due to the anatomy and physiology of the lumbar spine, most of the compression forces occur at the base of the lumbar spine, and injury almost always occurs at the L4-5 or L5-S1 joints.  Other lumbar joints may be solely involved in a trauma-type contact injury, such as a fall.  If the Veteran's in-service injury did result in a bony injury to the vertebral body, the recovery would be considerably longer than 4 to 5 days and the symptoms would not have been abated by muscle relaxants.  The examiner concluded that the Veteran's current clinical condition and disability of the spine is related to his degenerative disc disease throughout the lumbar spine and not caused by an isolated L1 inferior plate compression deformity, as the symptomology are not consistent with an isolated L1 end plate issue.

The January 2015 VA examiner reviewed the claims file and opined that it is less likely than not that the Veteran's current low back disabilities other than the service-connected compression deformity of the inferior endplate of L1 are proximately due to, the result of, or chronically aggravated by the service-connected compression deformity of the inferior endplate of L1.  As a rationale for the opinion, the examiner explained that there is no known pathophysiological mechanism of an isolated compression deformity of the inferior endplate of one vertebra affecting the other discs and intervertebral body integrity of the other lumbar spinal bones. The degree of compression deformity is very minor.  Typically, more than 40 percent compression deformity is needed to result in posterior ligament complex disruption.  In the Veteran's case, the compression deformity is less than 10 percent.  Therefore, more likely than not, the spinous structures would be intact despite the end plate compression deformity.  The examiner further noted that the mild disc height loss and signal intensity without signs of herniation shown in the 2008 MRI at L1-L2, which is the disc directly below the endplate in question, is secondary to the normal age progression changes seen in older individuals.

The November 2015 VA examiner reviewed the claims file and opined that it is less likely than not that the Veteran's low back disabilities are proximately due to or the result of the service-connected compression deformity of the inferior endplate of L1.  The examiner also opined that it is less likely than not that the Veteran's low back disabilities are chronically aggravated by the service-connected compression deformity of the inferior endplate of L1.  As a rationale for the opinions, the examiner noted that the Veteran did have in-service treatment for low back strain, but that the service treatment records are otherwise silent for back complaints, including on a visit a few days after the Veteran was discharged for low back strain and on the February 1970 report of medical examination for separation.  The examiner further noted that the earliest dated post-service treatment for low back pain occurred in October 2008.  Furthermore, the examiner pointed out that the post-service MRI and X-Rays show that the Veteran's degenerative disc changes are diffuse, located at multiple levels in the lumbar spine, and are similar in severity throughout the various levels.  The degenerative changes at the L1 level, the level of the Veteran's service-connected compression deformity, are mild.  The examiner explained that, given the Veteran's quick recovery of his in-service back injury, the slight degree of the L1 endplate compression deformity, the mild and diffuse nature of the Veteran's degenerative changes, and the Veteran's age are all factors in concluding that it is less likely as not that the low back disabilities are due to or aggravated by the service-connected L1 endplate compression deformity.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board finds that the VA examiners' opinions are entitled to probative weight because they are based on personal examination of the Veteran and/or a thorough review of the relevant evidence of record, and on the examiners' knowledge and expertise as medical clinicians; and they are supported by appropriate rationale.  The Board also notes that the opinions are consistent with the evidence of record.  Specifically, the service treatment records show that the Veteran was treated for low back strain for approximately six days in August 1969, but that the Veteran did not report low back symptoms again during his active service.  In fact, the Veteran had a normal spine evaluation at the February 1970 examination for separation from active service.  The first post-service complaints of low back symptoms documented in the evidence of record occurred in October 2008, more than thirty-eight years following his separation.  In addition, although the Veteran has indicated in statements to VA that he has continuously experienced low back symptoms since the in-service low back injury, the October 2008 VA treatment records document that the Veteran reported low back pain only for the previous month at that time.

Therefore, the Board accepts the July 2010 VA examination report and the May 2014 VA addendum opinion as probative evidence that the Veteran's current low back disabilities other than the service-connected compression deformity of the inferior endplate of L1 are less likely than not etiologically related to the in-service low back injury documented in the service treatment records.  The examiners explained that the treatment provided for the in-service low back injury was not indicative of a bony injury to a vertebral body, and that the uniform distribution of the degenerative disc disease throughout the lumbar spine is more consistent with the aging process than with a single acute event, such as the in-service lifting injury.

In addition, the Board accepts the January 2015 and November 2015 VA addendum opinions as probative evidence that the Veteran's current low back disabilities other than the service-connected compression deformity of the inferior endplate of L1 are less likely than not proximately due to or chronically aggravated by the service-connected compression deformity of the inferior endplate of L1.  The examiners explained that the Veteran recovered quickly from the in-service back injury, the L1 endplate compression deformity is relatively slight in degree, and the degenerative changes of the Veteran's lumbar spine are diffuse throughout.   Such factors count against a finding that the service-connected L1 endplate compression deformity caused or aggravated the Veteran's other low back disabilities.  The examiners also explained that the Veteran's age is also a likely factor in causing the other low back disabilities.

The Board acknowledges the Veteran's contention that his private physician, Dr. Toppo, has provided a positive nexus opinion based on a review of his claims file.  See, e.g., VA Form 9, Appeal to Board of Veterans' Appeals, received in February 2011; December 2011 Board hearing transcript.  A review of the record reveals that the Veteran submitted a treatment record from Dr. F. Toppo in February 2011 along with the VA Form 9.  The record documents a single consultation in May 2010 at which the Veteran reported that he was admitted for one week due to a low back injury in 1969, and that he has suffered from low back pain since that time.  Dr. Toppo assessed the Veteran with low back pain, and recommended he continue his follow-up at the VA facility.  Dr. Toppo noted, "The patient has been instructed to return to clinic with his Veterans Administration records so he can take a look at his studies that had been done on his back."  The Veteran has not identified or submitted further treatment records showing a followup visit with Dr. Toppo.  Accordingly, the only evidence of record from Dr. Toppo indicates that the Veteran provided a medical history to Dr. Toppo that was consistent with the other evidence of record, but that Dr. Toppo did not review the Veteran's claims file or provide a nexus opinion.  Therefore, the record does not support the Veteran's contentions.

The Board acknowledges that the Veteran is competent to report diagnoses and other medical information provided from a medical source.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007).  However, the Board finds that he is not credible in his report that Dr. Toppo has provided a positive nexus opinion based on a review of the claims file because the evidence of record directly contradicts his statements.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence).  Specifically, the record shows that Dr. Toppo did not review the claims file, and did not provide a nexus opinion.  As such, the Veteran's statements are not probative evidence showing a positive nexus between the Veteran's service and his current low back disabilities other than the service-connected compression deformity of the inferior endplate of L1.

The Board has also considered the Veteran's statements relating his current low back disability to his in-service injuries.  Determining the etiology of a low back disability is a complex medical question involving diagnostic testing, and often includes radiographic imaging.  It requires medical knowledge and expertise.  The Veteran has not been shown to possess the requisite medical training or knowledge to medically attribute his current low back disabilities to a particular injury or cause.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau, 492 F.3d at 1377, n.4.  Therefore, the Veteran is not competent to diagnose a low back disability or provide a nexus opinion for his current low back disabilities.  In this case, the Board has afforded the greatest probative weight to the VA examiners' opinions.  The VA examiners reviewed the claims file and provided negative nexus opinions based on their medical expertise.  The VA examiners opined that it is less likely than not that the Veteran's current low back disabilities other than the service-connected compression deformity of the inferior endplate of L1 are etiologically related to his in-service injury or are proximately due to or aggravated by the service-connected compression deformity of the inferior endplate of L1.  The VA examiners' opinions constitute competent medical evidence and are afforded probative value for the reasons discussed above.  See 38 C.F.R. § 3.159(a)(1).  Because the Veteran is not competent to speak as to complex medical issues such as diagnosis or causation of a low back disability, his statements do not weigh against the probative value of the VA examiners' negative nexus opinions.

The Board has further considered whether the Veteran is entitled to service connection for a low back disability on a presumptive basis as a "chronic disease."  See 38 C.F.R. §§ 3.303(b).  The Board notes that VA treatment records include an X-Ray report dated in October 2008 that documents arthritis of the lumbar spine.  Arthritis is included in the list of "chronic" diseases under 38 C.F.R. § 3.309(a).  However, the Veteran has not argued, and the record does not show, that he was diagnosed with arthritis or any other "chronic" disease listed under 38 C.F.R. § 3.309(a) during service or within one year of separation from service.  Therefore, service connection is not warranted on a presumptive basis under the provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309.

In summary, the probative evidence of record does not support a finding that it is at least as likely as not that there is a causal relationship between the Veteran's current low back disabilities other than the service-connected compression deformity of the inferior endplate of L1 and the in-service low back injury.  The probative evidence of record also does not support a finding that it is at least as likely as not that the Veteran's low back disabilities other than the service-connected compression deformity of the inferior endplate of L1 are proximately due to or chronically aggravated by the compression deformity of the inferior endplate of L1.  In light of the above, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not for application.  The claim therefore must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 49.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a low back disability other than the service-connected compression deformity of the inferior endplate of L1, to include as secondary to the service-connected compression deformity of the inferior endplate of L1, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


